DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10930050.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are taught by claim 1-20 of Patent 10930050, Claim 1 is compared below.


Claims correspondence
Application 17166978
1-20
Patent 10930050
1-20


 

Claim 1
Patent 10930050
Claim 1
A method for performing ray tracing for a ray, the method comprising:
A method for performing ray tracing for a ray, the method comprising:
executing, with a first wave, a ray generation shader program configured to detect a closest intersected triangle for the ray, and to write out a first material data item for the ray, into a material data structure associated with a material of the closest intersected triangle;
executing, with a first wave, a ray generation shader program configured to detect a closest intersected triangle for the ray, and to write out a first material data item for the ray, into a material data structure associated with a material of the closest intersected triangle;
identifying a plurality of material data items from the material data structure, wherein the plurality of material data items includes the first material data item and one or more material data items generated by waves other than the first wave;
identifying a plurality of material data items from the material data structure, wherein the plurality of material data items includes the first material data item and additional material data items generated by waves other than the first wave;
launching a second wave executing a follow-on shader, with the identified plurality of material data items, wherein the follow-on shader is configured to:
launching a second wave executing a follow-on shader, with the identified plurality of material data items, wherein the follow-on shader is configured to:

determine whether the closest intersected triangle is to be counted as a hit; and
perform further operations for shading the ray based on the whether the closest intersected triangle is to be counted as a hit.
perform further operations for shading the ray based on the whether the closest intersected triangle is to be counted as a hit.


“one of more data items” of instant claim 1 is taught by “additional data items” of claim 1 of Patent.


		Allowable Subject Matter
Claims 1-20 are allowable over prior art.
	Independent claim 1 is allowable because 
 Peterson (US-20100328310 ) teaches, a method for performing ray tracing for a ray, the method comprising: 
executing, with a first wave, a ray generation shader program configured to detect a closest intersected triangle for the ray, ([0071] detects closest intersected with a primitive and ray)  and to write out a first material data item for the ray, into a material data structure associated with a material of the closest intersected triangle; (See [0071]“In some intersection testing architectures, an intersection indication also comprise ray identifier information. [0071]…” In some intersection testing architectures, 
 Keller (US-20090225081) teaches, grouping multiple rays for processing ( See {0016] discloses providing multiple rays with a triangle are sent to SIMD).
	Peterson teaches,  to launch a wave executing a follow-on shader for the material associated with material data structure (Peterson sends closest intersection information  to a follow on shader (see [0071]) and Peterson as modified by Keller groups material data items as shown above. )
	Peterson and Keller doesn’t teach, wherein the follow-on shader is configured to , determine whether the closest intersected triangle is to be counted as a hit; perform further operations for shading the ray based on the whether the closest intersected triangle is to be counted as a hit.
	However, Muthler (US-20200050550 )teaches, determine whether the closest intersected triangle is to be counted as a hit; (Fig. 10 step 950 and [0142] “[0142] Alternatively, primitives that the TTU 700 determines are intersected may be further processed to determine 950 whether they should be shaded as a miss 960 or as a closest hit 970.”).
perform further operations for shading the ray based on the whether the closest intersected triangle is to be counted as a hit ( Muthler, [0142]….”The SM 132 may perform a closest hit shading operation to determine the closest intersected primitive based on material evaluations and texture lookups in response to closest hit reports the TTU 700 provided for particular object geometry. “)
Peterson, Keller and Muthler fails to expressly teach limitation, identifying a plurality of material data items from the material data structure, wherein the plurality of material data items includes the first material data item  and additional material data items generated by waves other than the first wave  and launching a second wave executing a follow-on shader with the identified plurality of material data items.

For the above reason claim 1 is allowable over prior art.
Independent claims 10 and 19 are also allowable over prior art for the same reason specified for claim 1.
Dependent claims 2-9, 11-18 and 20 are also allowable by virtue of dependency  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616